                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                   NORTHERN DIVISION

KEITH LOVEN LAIRD, JR.                                                             PLAINTIFF

v.                              CASE NO: 1:19CV00060-JM

DOES                                                                            DEFENDANTS

                                            ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby is, approved and adopted in its entirety as this Court’s findings in all

respects.

       IT IS, THEREFORE, ORDERED THAT:

       1.      Plaintiff=s Complaint (Doc. No. 1) be DISMISSED without prejudice;

       2.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from any Order adopting this recommendation and the accompanying Judgment would not

be taken in good faith.

       DATED this 16th day of September 2019.


                                                    ___________________________________
                                                    UNITED STATES DISTRICT JUDGE
